Exhibit  10.5

 
THE SECURITIES REFERRED TO IN THIS SUBSCRIPTION AGREEMENT HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"),
AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED OR HYPOTHECATED UNLESS THERE IS AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT COVERING SUCH
SECURITIES OR THE COMPANY RECEIVES AN OPINION OF COUNSEL FOR THE HOLDER
REASONABLY SATISFACTORY TO THE COMPANY STATING THAT SUCH SALE, TRANSFER,
ASSIGNMENT OR HYPOTHECATION IS EXEMPT FROM THE REGISTRATION AND PROSPECTUS
DELIVERY REQUIREMENTS OF THE SECURITIES ACT.
 
APRO BIO PHARMACEUTICAL CORPORATION
SUBSCRIPTION AGREEMENT
 
THIS SUBSCRIPTION AGREEMENT (this "Agreement"), dated as of May 15 2006, is by
and between APRO Bio Pharmaceutical Corporation, a Utah corporation (the
"Company"), and University License Equity Holdings, Inc., a Colorado nonprofit
corporation (the "Investor").
 
Recital
 
The Investor desires to acquire 406,000 shares of the Company's Common Stock,
par value $0.001 per share (the "Company Stock"), in partial consideration for
the grant of an exclusive license by The Regents of The University of Colorado,
a constitutional body corporate, to the Company of certain patent rights under
that certain License Agreement, dated of even date herewith (the "License
Agreement"), and the Company desires to issue such shares of Company Stock to
the Investor in connection with consideration for the grant of the exclusive
license under the License Agreement, upon the terms and conditions set forth
herein.
 
Agreement
 
NOW, THEREFORE, in consideration of the foregoing recital and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:
 
      1.    Subscription. At or prior to the Effective Date (as such term is
defined in the License Agreement), subject to the terms and conditions hereof,
the following shall occur:
 
a.           The Investor and the Company shall execute this Agreement;
 
b.           The Company shall issue to the Investor 406,000 restricted shares
of Company Stock (the "Shares") and shall deliver to the Investor a stock
certificate evidencing its ownership of the Shares; and
 
c.           The Investor and the Company shall execute the License Agreement.
 
      2.    Representations and Warranties of the Company. The Company hereby
represents and warrants to the Investor that as of the date of this Agreement,
immediately prior to issuing the Shares:
 
    a.    Organization; Corporate Power. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Utah. The Company has all requisite corporate power and authority to own and
operate its properties and assets, to execute and deliver this Agreement, to
carry out the provisions of this Agreement, to issue and sell the Shares and to
carry on its business as presently conducted and as presently proposed to be
conducted. The Company is duly qualified and is authorized to do business and is
in good standing as a foreign corporation in all

 
Page 1 of 15

--------------------------------------------------------------------------------

 

jurisdictions in which the nature of its activities and of its properties (both
owned and leased) makes such qualification necessary.
 
    b.           Capitalization. Other than as set forth on Schedule A attached
hereto, the Company does not have any other shares of capital stock authorized.
Schedule A  attached hereto sets forth the type and number of shares of capital
stock authorized by the Company, all of the Company's issued and outstanding
capital stock and all securities of the Company convertible into or exchangeable
for shares of capital stock or voting securities of the Company or warrants,
subscription rights, options, stock appreciation rights, phantom equity or other
rights to acquire from the Company, or other obligation of the Company to issue,
any capital stock, voting securities or securities convertible into or
exchangeable for capital stock or voting securities of the Company and the name
of each record holder thereof. Schedule A sets forth all equity, option,
incentive and stock purchase plans and all other plans or arrangements under
which the Company may issue any capital stock or securities of the Company and
the number of shares of capital stock authorized to be issued under such plans
or arrangements. All issued and outstanding securities of the Company are set
forth on Schedule A attached hereto and (i) have been duly authorized and
validly issued, (ii) are fully paid and nonassessable, and (iii) were issued in
compliance with all applicable state and federal laws concerning the issuance of
securities. When issued in compliance with the provisions of this Agreement, the
Shares will be validly issued, fully paid and non-assessable and free of any
liens or encumbrances and will not violate or be subject to any preemptive
rights or rights of first refusal granted by the Company. The Shares will be
issued in compliance with all applicable federal and state securities laws. The
Shares represent four percent (4%) of the issued and outstanding capital stock
of the Company, calculated pursuant to Section 5(a) below.
 
    c.           Due Authorization; Enforceability. All corporate action on the
part of the Company, its officers, directors and stockholders necessary for the
authorization of this Agreement, the performance of all of the Company's
obligations hereunder, and the authorization, sale, issuance and delivery of the
Shares pursuant hereto has been taken. This Agreement, when executed and
delivered, constitutes the legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except (i) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other laws of general application affecting enforcement of creditors' rights and
(ii) general principles of equity that restrict the availability of equitable
remedies. No authorization, approval, consent or license of any third party,
court or governmental regulatory body or authority is required on the part of
the Company in connection with the execution and delivery of this Agreement and
the valid issuance and sale of the Shares or the consummation of any other
transaction contemplated hereby.
 
    d.           Intellectual Property. The Company owns or possesses no
patents, trademarks, service marks, trade names, copyrights, trade secrets,
licenses, information or other proprietary rights and processes other than the
intellectual property rights licensed to the Company from The Regents of the
University of Colorado pursuant to the License Agreement.
 
    e.           Litigation. There is no action, suit, proceeding or
investigation pending or, to the Company's knowledge, threatened against the
Company that questions the

 
Page 2 of 15

--------------------------------------------------------------------------------

 

validity of any of this Agreement or the right of the Company to enter into this
Agreement, or to consummate the transactions contemplated hereby, or which would
reasonably be expected to result, either individually or in the aggregate, in
any material adverse change in the assets, properties, condition, affairs,
business or operations of the Company, financially or otherwise, or any change
in the current equity ownership of the Company. The Company is not a party or,
to the best of its knowledge, subject to the provisions of any order, writ,
injunction, judgment or decree of any arbitration panel or tribunal, court or
government agency or instrumentality.
 
    f.           Compliance with Laws; Permits. The Company is not in violation
of any applicable statute, rule, regulation, order or restriction of any
domestic or foreign government or any instrumentality or agency thereof in
respect of the conduct of its business or the ownership of its properties which
violation would materially and adversely affect the business, operations,
assets, properties, liabilities, financial condition or operations of the
Company.
 
    g.           Consents. All consents, approvals, orders, or authorizations
of, or registrations, qualifications, designations, declarations, or filings
with, any third parties or governmental authority, required on the part of the
Company in connection with the valid execution and delivery of this Agreement,
the offer, sale or issuance of the Shares or the consummation of the
transactions contemplated hereby have been obtained and are effective as of the
date hereof, except for notices required or permitted to be filed with certain
state and federal securities commissions, which required notices will be filed
on a timely basis.
 
    h.           Newly Formed Entity. The Company was formed with the Utah
Secretary of State on February 28, 2006 and since that time has conducted no
business operations and has not incurred any liabilities or acquired any assets,
other than as contemplated in connection with the transaction contemplated by
the License Agreement and in connection with the sale of Company Stock.
 
    i.           Full Disclosure. The Company has provided Investor with all
information requested by the Investor in connection with its decision to
purchase the Shares. To the Company's knowledge, none of this Agreement, any
attachments hereto, or any other information delivered by the Company to the
Investor or its attorneys or agents in connection herewith or therewith contain
any untrue statement of a material fact nor, to the Company's knowledge, omit to
state a material fact necessary in order to make the statements contained herein
or therein not misleading.
 
    j.           Defaults. The Company is not in violation or default of any
term of (i) its articles of incorporation or bylaws, or (ii) any judgment,
decree, order, or writ applicable to the Company. The Company is not a party to
any material mortgage, indenture, contract, agreement or instrument. The
execution, delivery, and performance of and compliance with this Agreement and
the issuance and sale of the Shares, will not, with or without the passage of
time or the giving of notice, result in any such violations, or be in conflict
with or constitute a default under any of the foregoing, or result in the
creation of any mortgage, pledge, lien, encumbrance or charge upon any of the
properties or assets of the Company or the suspension, revocation, impairment,
forfeiture or nonrenewal of any permit license, authorization or approval
applicable to the Company.

 
Page 3 of 15

--------------------------------------------------------------------------------

 

    k.    Exemption. The offer, issuance, and sale of the Shares are being made
in reliance on exemptions from the registration and prospectus delivery
requirements of the Securities Act of 1933, as amended (the "Act"), and
applicable state securities laws.
 
    1.    Broker Fees. The Company has not employed any broker, finder or agent,
or agreed to pay or incurred any brokerage fee, finder's fee or commission with
respect to the transactions contemplated by this Agreement, and has not dealt
with anyone purporting to act in the capacity of a broker, finder or agent with
respect hereto as a result of which any claim for a fee can or will be made
against the Investor.
 
      3.    Representations and Warranties of the Investor. The Investor hereby
represents and warrants as of the date hereof to the Company as follows:
 
   a.           Experience; Investigation; Investment. The Investor has such
knowledge and experience in financial and business matters that it is capable of
evaluating the merits and risks of an investment in the Shares. The Investor
understands that the Company is a newly formed corporation, that it has no
significant assets or operations and that intends to enter into the License
Agreement and raise additional debt or equity capital to fund the development of
products and processes licensed under the License Agreement. The Company has
made all requested information available to the Investor and the Investor has
received sufficient information to enable it to evaluate the merits and risks of
its investment. The Investor understands that its investment in the Company is
speculative and any return on the investment is highly uncertain. The Investor
is able to bear the economic risk of the investment and has the ability to hold
the Shares indefinitely and the ability to suffer a complete loss of its
investment. The Investor is purchasing the Shares for investment for its own
account, for investment purposes only, and not with a view towards their
distribution.
 
   b.           Transfer Restrictions. The Investor will not sell, offer for
sale, assign, pledge, hypothecate or otherwise transfer or encumber all or any
part of its interest in the Shares in the absence of either (i) an effective
registration statement covering such transaction under the Securities Act of
1933, as amended (the "Securities Act"), and effective qualification or
registration under all applicable state securities laws and regulations, or (ii)
an opinion of counsel reasonably satisfactory to the Company to the effect that
registration under the Securities Act is not required and qualification or
registration under any such state securities laws and regulations is not
required (or that any applicable state qualification or registration
requirements have been satisfied in full); provided, however, that the Company
agrees that the Investor may transfer the Shares to any entities or
organizations that are control affiliates of the Investor ("Exempt Transfer")
and who agrees to be bound by the terms and conditions of this Agreement to the
same extent as if it had been an original party hereto. The Investor understands
and agrees that the following legend (or one substantially similar) will be
placed on the certificates for the Shares:
 
"THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY
STATE AND MAY NOT BE SOLD OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN

 
Page 4 of 15

--------------------------------------------------------------------------------

 

EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE STATE SECURITIES
LAWS OR PURSUANT TO AN APPLICABLE EXEMPTION TO THE REGISTRATION REQUIREMENTS OF
SUCH ACT OR SUCH LAWS."
 
    c.            Registration. The Investor acknowledges that neither (i) the
United States Securities and Exchange Commission nor the securities regulatory
agency of any state or other federal agency has made any determination as to the
merits of purchasing the Shares; and (ii) the purchase of the Shares involves a
high degree of risk. The Investor understands that the Shares are being issued
and sold in reliance upon exemptions provided in the Securities Act. The
Investor understands that the Company is under no obligation to register the
Shares or to assist the Investor in complying with any exemption from
registration if the Investor should at a later date wish to dispose of such
Shares. The Investor understands that the Shares may not qualify for sale or
other disposition under Rule 144 promulgated under the Securities Act.
 
    d.            Market Standoff and Lock-Up/Leak-Out Agreements.
 
(i)           In the event the Company files a registration statement under the
Securities Act with respect to an initial public offering by the Company, and if
required by the underwriter(s) of such offering, Investor hereby agrees to enter
into a customary market standoff agreement with such underwriter providing that
during a period of up to one hundred eighty (180) days following the effective
date of such registration statement, Investor will not, without the prior
consent of the underwriter, sell or otherwise transfer, make any short sale of,
grant any option for the purchase of, or enter into any hedging or similar
transaction with the same economic effect as a sale, of any shares of Common
Stock (or other securities of the Company) held by it; provided, that all
officers and directors of the Company and holders of at least five percent (5%)
of the Company's voting securities enter into similar agreements.
 
(ii)         In the event the Company should engage in a transaction other than
a registered initial public offering pursuant to which a public trading market
develops for the Company's securities, Investor will, if requested by the
Company, enter into a lock­up/leak out agreement providing that it will not,
without the prior consent of the Company, sell any of its shares of Company
Stock (or the shares received by it in exchange for such shares in connection
with such transaction) in any public trading market during a period not to
exceed one year (the "Lock-Up Period") following the date of the closing of such
transaction and that thereafter it will limit its sales of the Company Stock (or
the shares received by it in exchange for such shares in connection with such
transaction) in any public trading market to an amount that is not more than
1/24 of its total holdings during each calendar month occurring during a period
of not more than two years following the expiration of the Lock-Up Period;
provided, that all officers and directors of the Company and holders of at least
five percent (5%) of the Company's outstanding voting securities enter into
similar agreements.

 
Page 5 of 15

--------------------------------------------------------------------------------

 

      4.          Indemnity. The Company agrees to indemnify and hold harmless
the Investor, its directors, officers, stockholders, agents and employees from
and against any claim, demand, loss, liability and expense (including, without
limitation, reasonable attorneys' fees and disbursements) incurred as a result
of any misrepresentation or breach of any agreement, representation, warranty or
covenant made by the Company herein.
 
      5.           Anti-Dilution and Preemptive Rights Covenant.
 
    a.           Calculation. The Company agrees to maintain the Investor's
ownership percentage of the Company's total outstanding capital stock at four
percent (4%) (the "Investor's Ownership Interest"), subject to adjustment
downward if the Investor transfers stock (as discussed below), as calculated in
this Section 5(a). The calculation of the Company's total outstanding capital
stock shall include the Company's issued and outstanding common stock, the
Shares, any additional shares of stock issued to the Investor pursuant to this
Section 5, and any other outstanding shares of capital stock of the Company.
This calculation shall not include (i) any (I) shares of restricted stock or
(II) shares issued upon the exercise of options, each as granted to the
Company's employees, directors or consultants pursuant to any stock purchase,
restricted stock or stock option plans or other similar compensatory
arrangements that are approved by the Company's board of directors ("Board of
Directors"); (ii) any shares of stock issued by the Company in a public offering
of such stock pursuant to a registration statement filed under the Securities
Act (a "Public Offering"); or (iii) any shares of stock issued by the Company in
connection with an acquisition or merger with an unaffiliated third party that
is approved by the Board of Directors (an "Approved Merger") (collectively, the
"Excluded Securities"). The Company shall maintain the Investor's Ownership
Interest by issuing to the Investor additional securities (the "Additional
Securities") of the same type of security that triggers this provision (the
"Triggering Issuance"). Upon the occurrence of a Triggering Issuance, for any
and all purposes the Additional Securities shall (y) automatically and without
any further action be deemed to have been issued by the Company to Investor with
Investor being the owner of record of the Additional Securities on the books and
records of the Company, and (z) be deemed issued and outstanding securities of
the Company. The Company shall issue to Investor certificates representing all
Additional Securities issued during each calendar quarter within ten (10) days
after the end of each calendar quarter. If the Investor transfers any of the
Shares, or any additional shares issued to the Investor under this Section 5
(other than in an Exempt Transfer), the Investor's Ownership Interest shall be
reduced proportionately and the Company's anti-dilution obligation under this
Section 5 shall be proportionately reduced.
 
    b.           Notice. If the Investor is entitled to receive additional
securities pursuant to Section 5(a) above, the Company shall provide the
Investor with prompt written notice thereof. A capitalization table showing the
new capitalization of the Company, including the adjustment in the number of
securities issued to the Investor, shall be provided with such notice. The
Company shall promptly deliver to the Investor the additional securities, and
the Investor shall not be obligated to pay any additional consideration for such
additional securities received.
 
    c.           Termination. The Investor's rights under Section 5(a) shall
terminate on the earliest to occur of the following: (i) immediately prior to a
sale of all or substantially all of the assets of the Company, (ii) immediately
prior to any issuance or exchange of

 
Page 6 of 15

--------------------------------------------------------------------------------

 

stock in connection with an Approved Merger in which the stockholders of the
Company immediately prior to such transaction own less than 50% of the Company's
or other surviving entity's voting power immediately following such transaction;
(iii) upon the completion of equity financings which result in the Company
having received a cumulative total of at least three million dollars
($3,000,000) since its inception (the "Threshold Amount") and shall not apply to
any equity issued in any financing in excess of the Threshold Amount (regardless
of whether the Threshold Amount is exceeded in the equity financing in which the
Threshold Amount is reached); or (iv) immediately prior to the effective date of
any Public Offering.
 
   d.    Preemptive Rights. If the Investor's rights pursuant to Section 5(a)
are terminated pursuant to Section 5(c)(iii), from and after that time, the
Investor shall immediately have the preemptive right to purchase its pro rata
share of New Securities (as defined below) which the Company may, from time to
time, sell and/or issue at the price at which such New Securities are to be
issued (including in an equity financing in which the Threshold Amount is
reached), such pro rata share to be determined in the same manner as the
Investor's Ownership Percentage (the "Preemptive Share"). In the event the
Company proposes to undertake an issuance of New Securities, it shall give the
Investor written notice of its intention, describing the type of New Securities,
the price and the general terms and conditions upon which the Company proposes
to issue the New Securities (the "Issuance Notice"). The Investor shall have
fifteen (15) business days from the date of receipt of the Issuance Notice (the
"Exercise Period") to agree to purchase all or a portion of the Investor's
Preemptive Share of such New Securities for the price and upon the general terms
specified in the Issuance Notice by giving written notice to the Company, which
notice shall state the quantity of New Securities to be purchased by the
Investor (the "Preemptive Notice"). The Company shall have 90 after the
expiration of the Exercise Period (the "Offering Period") to sell the New
Securities which are not purchased pursuant to the Preemptive Notice (the
"Remaining New Securities") at a price and upon general terms no more favorable
to the purchasers thereof than specified in the Issuance Notice. In the event
the Company has not sold the Remaining New Securities within the Offering
Period, the Company shall not thereafter issue or sell any New Securities
without first complying with this Section 5(d). For purposes of this Section
5(d), "New Securities" shall mean any equity securities of the Company whether
or not now authorized and any securities convertible, exchangeable or
exercisable for any equity security of the Company other than (i) Excluded
Securities, or (ii) securities issuable upon the exercise, conversion or
exchange of derivative securities which were originally issued as New Securities
in accordance with Section 5(d). The Investor's rights under this Section 5(d)
shall terminate upon the completion of equity financings which result in the
Company having received a total of at least twenty million dollars ($20,000,000)
in the aggregate since its inception (the "Preemptive Threshold Amount") and
shall not apply to any equity issued in any financing in excess of the
Preemptive Threshold Amount (regardless of whether the Preemptive Threshold
Amount is exceeded in the equity financing in which the Preemptive Threshold
Amount is reached).
 
      6.    Other Covenants. The Company agrees that, so long as the Investor
owns the Shares or any additional shares issued to the Investor under Section 5
above:

 
Page 7 of 15

--------------------------------------------------------------------------------

 

    a.           Corporate Existence. The Company will preserve, renew and keep
in full force and effect, its corporate existence.
 
    b.           Compliance with Laws. The Company will comply with all
applicable laws, ordinances, rules, regulations, and requirements of
governmental authorities except where the necessity of compliance therewith is
contested in good faith by appropriate proceedings or where such noncompliance
would not, individually or in the aggregate, have a material adverse effect on
the business, operations, prospects or financial condition of the Company.
 
    c.           Books and Records. The Company will maintain true books and
records of account in which full and correct entries will be made of all its
business transactions pursuant to a system of accounting established and
administered in accordance with United States generally accepted accounting
principles consistently applied (except as noted therein), and will set aside on
its books all such proper accruals and reserves as shall be required under
United States generally accepted accounting principles consistently applied.
 
    d.           Information Delivery Requirements.
 
    (i)           The Company shall deliver to Investor no later than ninety
(90) days after the close of its fiscal year, an audited income statement,
balance sheet and statement of cash flows prepared in accordance with United
States generally accepted accounting principles consistently applied and a
summary of corporate events, each for the preceding fiscal year.
 
    (ii)           The Company shall deliver to Investor all minutes of meetings
of and resolutions and written consents adopted by of the Board of Directors and
stockholders of the Company, including all exhibits thereto, within ten (10)
days after the date of any such meeting or the effective date of any such
resolutions or consents, as the case may be. The Company may request the return
of any and all documents and materials provided to Investor pursuant to this
Section 6(d)(ii) other than documents and materials which Investor would
otherwise be entitled to receive as a stockholder of the Company. If the Company
requests the return of any such documents or materials, the Company shall
prominently and clearly mark the documents and materials for which it is
requesting return to the Company and shall include a self-addressed envelope for
the return of such documents and materials by Investor. Investor shall use its
reasonable efforts to return all such documents and materials to the Company
within fourteen (14) business days from the date of receipt by Investor.
 
      7.    Miscellaneous.
 
    a.           Remedy. In addition to other remedies to the Investor may be
entitled for a material breach by the Company of this Agreement by contract, by
law or otherwise, the Investor shall also be entitled to terminate the License
Agreement.
 
    b.           Confidentiality. Subject to Section 24-72-201, et. seq., of the
Colorado Revised Statutes, the Investor agrees that it will hold in strict
confidence any information that is disclosed, delivered or made available to it
in connection with or pursuant to this Agreement (the "Company Confidential
Information") and shall not disclose nor

 
Page 8 of 15

--------------------------------------------------------------------------------

 

permit disclosure of any such information to anyone, except to employees or
agents of the Investor to whom disclosure is necessary, and shall not use such
information for any purpose other than to monitor its investment in the Company.
Notwithstanding the foregoing, the Investor may disclose such information to the
transferee in any Exempt Transfer (an "Exempt Transferee") so long as such
Exempt Transferee agrees, subject to Section 24-72-201, et. seq., of the
Colorado Revised Statutes, to keep any such information confidential under terms
no less stringent than is required pursuant to this Agreement. Notwithstanding
anything in this Agreement to the contrary, the Investor shall have no
obligation to preserve the confidential nature of any Company Confidential
Information which: (i) is or becomes generally available to the public by other
than unauthorized disclosure, (ii) was or is independently discovered by
Investor or its employees or affiliates after the date of the this Agreement, or
(iii) is disclosed to the Investor by a party under no duty of confidentiality
with respect to such information. Disclosure of Confidential Information shall
not be precluded if disclosure is: (i) required by law or (ii) is in response to
a valid order of a court or other governmental body of the United States
(provided the Investor first gives written notice to the Company and makes a
reasonable effort to obtain a protective order requiring the Company
Confidential Information be used solely for the purpose for which the original
order was issued).
 
    c.           Entire Agreement. This Agreement contains the entire agreement
among the parties with respect to the subject matter hereof. This Agreement may
be modified only in writing by the parties hereto.
 
    d.           Governing Law. The terms of this Agreement shall be construed
in accordance with the laws of the State of Colorado, as applied to contracts
entered into by Colorado residents within the State of Colorado and to be
performed entirely within the State of Colorado, without regard to the law of
conflicts of the State of Colorado. The Company hereby (i) submits to the
non-exclusive jurisdiction of the courts of the State of Colorado and the
Federal courts of the United States sitting in the State of Colorado for the
purpose of any action or proceeding arising out of or relating to this
Agreement, (ii) agrees that all claims in respect of any such action or
proceeding may be heard and determined in such courts, (iii) irrevocably waives
(to the extent permitted by applicable law) any objection which it now or
hereafter may have to the laying of venue of any such action or proceeding
brought in any of the foregoing courts in and of the State of Colorado, and any
objection on the ground that any such action or proceeding in any such court has
been brought in an inconvenient forum, and (iv) agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner permitted by law.
 
    e.           Successors and Assigns. This Agreement shall be binding upon
the successors and assigns of the parties hereto.
 
    f.           Severability. If any provision of this Agreement shall be held
invalid, illegal or unenforceable for any reason, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.
 
    g.           Counterparts; Facsimile Signatures. This Agreement may be
executed in multiple counterparts, each of which need not contain the signatures
of more than one party, but all such counterparts taken together will constitute
one and the same Agreement.

 
Page 9 of 15

--------------------------------------------------------------------------------

 

This Agreement may be executed by delivery of an original executed counterpart
signature page by facsimile transmission.
 
    h.           Notice. Any and all notices, requests, consents and demands
required or permitted to be given hereunder shall be given in writing and shall
be deemed to have been duly given and received (i) upon personal delivery, (ii)
upon the first business day following delivery to a nationally recognized
overnight delivery service, (iii) the next business day after delivery to
reputable overnight courier addressed as set forth below, or (iv) upon the third
business day after deposit in the United States first class mail, postage
prepaid and addressed as set forth below. Any party hereto may by notice so
given change its address for future notices hereunder. Notices shall be sent to
the addresses specified below:
 
If to the Investor:
 
University License Equity Holdings, Inc. 4001 Discovery Drive, Suite 390C Campus
Box 591
Boulder, CO 80309-0588
 
Attn: David N. Allen
 
If to the Company:
 
APRO Bio Pharmaceutical Corporation 5820 Tolcate Woods Lane
Salt Lake City, Utah 84121
 
Atten: David W. Floor
 
    i.           Headings. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 
Page 10 of 15

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Subscription Agreement as of
the date first above written.
 
INVESTOR:
 
University License Equity Holdings, Inc.
By: /s/R.C. Mercure, Jr.
Its: Chairman
 
COMPANY:
 
APRO Bio Pharmaceutical Corporation
By: /s/ David Floor
Its: Executive V.P.



 
Page 11 of 15

--------------------------------------------------------------------------------

 

Schedule A
CAPITALIZATION
 
As of the date hereof, the authorized capital consists of 10,000,000 shares of
preferred stock, par value $0.001, none of which is issued or outstanding, and
90,000,000 shares of common stock, par value $0.001, of which 10,150,000 shares
are issued and outstanding. As of the date hereof, there are no outstanding
options, warrants, convertible securities or other rights entitling the holders
to acquire shares of the Company's capital stock.
 
Attached hereto is the shareholder list of the Company as of the date hereof.

 
Page 12 of 15

--------------------------------------------------------------------------------

 

Confidential
 
APRO BIO PHARMACEUTICAL CORPORATION
 
List of Stockholders 5-15-06
 
 
 
 
Page 13 of 15

--------------------------------------------------------------------------------


 
AMENDMENT TO SUBSCRIPTION AGREEMENT
 


This Agreement, dated March 17, 2009, is between Apro Bio Pharmaceutical
Corporation (”Company”) and University License Equity Holdings, Inc., a Colorado
nonprofit corporation (the “Investor”), and amends a Subscription Agreement
dated May 15, 2006 (the “Subscription Agreement”) between the Company and the
Investor.


WHEREAS, Section 5 of the Subscription Agreement provided certain anti-dilution
protections to the Investor in the event the Company issued or sold any capital
stock following the date of the Subscription Agreement, except in certain
circumstances; and


WHEREAS, Section 5 of the Subscription Agreement could prevent the Company from
engaging in financing transactions for the purpose of advancing the Company’s
business; and


WHEREAS, the parties have agreed that Section 5 should be replaced with a
provision which will allow the Company to engage in future financing
transactions.


NOW THEREFORE, the parties, for good and valuable consideration, the receipt of
which is hereby acknowledged, agree as follows:


       1.  Section 5 of the Subscription Agreement shall be deleted in its
entirety.


2. The Company hereby agrees that, in lieu of Section 5 of the  Subscription
Agreement, the Company shall issue to Investor within thirty (30) days of the
effective date of the Company’s proposed merger with Across America Financial
Services, Inc. (the “Merger”), shares of the Company's common stock representing
two percent (2%) of all outstanding shares of capital stock of Company on a
fully diluted basis at the closing of Company’s Merger, which calculation shall
include all Placement Agent Warrants, Units, and Shares issued in connection
with the closing of the Merger, as described in the Merger term sheet.   The
shares shall be issued to University License Equity Holdings, Inc., a Colorado
nonprofit corporation ("ULEHI"), pursuant to ULEHI's standard form stock
subscription agreement.

 
Page 14 of 15

--------------------------------------------------------------------------------

 



3. In all other respects, the Subscription Agreement shall remain in full force
and effect.


INVESTOR:


University License Equity Holdings, Inc.
 
/s/ David N. Allen
By: David N. Allen
Its: Secretary


COMPANY:


Apro Bio Pharmaceutical Corporation
 
/s/ Vicki D.E. Barone
By: Vicki D.E. Barone
Its: Chairperson

 
Page 15 of 15

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 